 CONTECH DIVISION, SPX CORP. 439 Contech Division, SPX Corporation and International Union, United Automobile, Aerospace and Agrcultural Implement Workers of America (UAW), AFLŒCIO. Cases 7ŒCAŒ39049, 7ŒCAŒ 39150, 7ŒCAŒ39276, and 7ŒCAŒ39472 (333 NLRB 875) March 28, 2002 SUPPLEMENTAL ORDER The Joint Motion to Vacate Order and to Remand, submitted by the Charging Party and Respondent is granted. The Motion is based on the non-Board resoltion of this matter to which counsel for the General Counsel does not object. Accordingly, based on the non-Board settlement agreement, the Board™s Order of April 9, 2001, reported at 333 NLRB 875, is vacated. See Caerpillar, Inc., 332 NLRB 828 (2000). This matter is rmanded to the Regional Director for Region 7 for further action consistent with the Joint Motion and the non-Board agreement. By direction of the Board. 337 NLRB No. 59 